Exhibit 10.3

AMENDMENT LETTER

To:

BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association organized
and existing with limited liability under the laws of the United States of
America as Facility Agent

Attention:

Ms Wynnie Lam

1 April 2020

Dear Sir or Madam

MGM CHINA HOLDINGS LIMITED (the Company) – HK$9,750,000,000 revolving credit
facility agreement dated 12 August 2019 between, among others, the Company and
Bank of America, National Association, a national banking association organized
and existing with limited liability under the laws of the United States of
America, as facility agent (the Facility Agent) (the Facility Agreement)

1

INTRODUCTION

We refer to the Facility Agreement. Terms defined in the Facility Agreement
have, unless otherwise defined in this letter, the same meaning when used in
this letter.

2

REQUEST FOR AMENDMENT

In the light of the recent global development of COVID-19, we request Majority
Lenders consent to the amendments to the Facility Agreement that are set out in
Schedule 1 (Amendment) to this letter (the Amendments) and that you provide us
with the outcome of such consent process no later than 5.00 p.m. Hong Kong time
on 9 April 2020. The Amendments will become effective on the date of your
countersignature of this letter pursuant to clause 25.1(a) (Procedure) of the
Facility Agreement indicating that they have been consented to by the Majority
Lenders (such date being the Effective Date).  

3

MISCELLANEOUS

 

(a)

This letter is a Finance Document

 

(b)

This letter and any non-contractual obligations arising out of or in connection
with it are governed by English law. Clause 37 (Enforcement) of the Facility
Agreement shall apply in respect of any dispute arising out of or in connection
with this letter or any non-contractual obligation arising out of or in
connection with this letter as if references in clause 37 (Enforcement) of the
Facility Agreement to “Finance Document” or “Finance Documents” were references
to this letter.

 

(c)

This letter may be executed in any number of counterparts which when taken
together shall be deemed to constitute one and the same letter.

Yours faithfully,

 

By:

[gmgqeinh54dg000001.jpg]

 

[gmgqeinh54dg000002.jpg]

 

For

MGM CHINA HOLDINGS LIMITED

1

 

--------------------------------------------------------------------------------

 

On counterpart

We confirm pursuant to clause 25.1(a) (Procedure) of the Facility Agreement that
the Amendments are agreed to by the Majority Lenders and become effective on the
date set out below.

 

By:

 

[gmgqeinh54dg000003.jpg]

 

For

BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association organized
and existing with limited liability under the laws of the United States of
America as Facility Agent (for itself and the other Finance Parties) acting on
the instructions of the Majority Lenders

 

Date:   09   April 2020




2

--------------------------------------------------------------------------------

 

SCHEDULE 1

AMENDMENT

1.

Leverage Ratio

Clause 17.3 (Leverage Ratio) of the Facility Agreement is to be deleted in its
entirety and replaced with the following:

“17.3Leverage Ratio

The Company must ensure that, on each Accounting Date set out in the column
entitled ‘Accounting Date’ in the table below, the Leverage Ratio does not
exceed the ratio (if any) set out opposite the relevant Accounting Date in the
column entitled ‘Leverage Ratio’ in the table below:

 

Accounting Date

Leverage Ratio

31 December 2019

4.50:1.00

31 March 2020

6.00:1.00

30 June 2020 / 30 September 2020 /
31 December 2020 / 31 March 2021 / 30 June 2021

Not applicable  

Each Accounting Date occurring on and after 30 September 2021

4.50:1.00

2.

Interest Coverage Ratio

Clause 17.4 (Interest Coverage Ratio) of the Facility Agreement is to be deleted
in its entirety and replaced with the following:

“17.4Interest Coverage Ratio

The Company must ensure that on each Accounting Date set out in the column
entitled ‘Accounting Date’ in the table below, the Interest Coverage Ratio is
not less than the ratio (if any) set out opposite the relevant Accounting Date
in the column entitled ‘Interest Coverage Ratio’ in the table below:

 

Accounting Date

Interest Coverage Ratio

31 December 2019

2.50:1.00

31 March 2020

2.50:1.00

30 June 2020 / 30 September 2020 /
31 December 2020 / 31 March 2021 / 30 June 2021

Not applicable  

Each Accounting Date occurring on and after 30 September 2021

2.50:1.00

 

3